Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent NO.  10, 587, 921 B2 to Cho et al (“Cho”) and U.S. Patent No. 10, 623,695 B1 to Prasannavenkatesan U.S.  Patent Pub. No. 2005/0084121 A1 to Muren et al. (“Muren”).


As to claim 1,  Cho teaches a metering system (Col. 3, ll. 35-59, viewer rating calculation unit comprising: a meter having a display to present indicia associated with a panelist (Fig. 10, Col. 19, ll. 46-54, display screen whether a panel actually views content), Cho does not teach the meter having a microphone to receive audio output from a media device and circuitry to perform media monitoring; and a base including a cavity to receive at least a portion of the meter, the meter to magnetically levitate relative to the base to decouple the meter from the base, the base and the meter structured to fix a rotational position of the meter relative to the base when the at least the portion of the meter is received by the cavity of the base and the meter levitates relative to the base.
Prasannavenkatesan teaches a levitation device including an object levitable (Abstract, Fig. 5A, Col. 7, ll. 44-65, a levitating device with a rotating magnet, Col. 3, line 62-Col. 4, line 7), the meter to magnetically levitate relative to the base to decouple the meter from the base, the base and the meter structured to fix a rotational position of the meter relative to the base when the at least the portion of the meter is received by the cavity of the base and the meter levitates relative to the base (Col. 18, ll. 21-36). In view of the teachings of Prasannavenkatesan, it would have been obvious before the effective filing date of the invention to modify the teachings of Cho.  The suggestion/motivation would be a device for magnetically levitating an object to better position the device.
Muren teaches microphone to receive audio output from a media device and circuitry to perform media monitoring (¶0006, ¶0038). In view of the teachings of Muren, it would have been obvious before the effective filing date of the invention to modify the teachings of Cho and Prasannavenkatesan.  The suggestion/motivation would be over-all performance of the microphone is increased, giving better quality sound and increased ability to pick up low level signals a device for magnetically levitating an object to better position the device.

As to claim 2, Cho, Prasannavenkatesan and Muren teaches the metering system of claim 1, wherein the meter is to detach entirely from the base when the meter levitates relative to the base to isolate the microphone from the base to reduce degradation of an audio signal received by the microphone when the cavity of the base receives the lower housing of the meter (Prasannavenkatesan, Fig. 7c).
As to claim 3, Cho, Prasannavenkatesan and Muren teaches the metering system of claim 1, wherein meter nests within the cavity of the base to maintain the meter aligned relative to the base when the meter levitates relative to the base (Prasannavenkatesan , Fig. 7c).
As to claim 4, Cho, Prasannavenkatesan and Muren teaches the metering system of claim 1, wherein the meter structured to decouple from the base in response to moving the meter away from the base (Prasannavenkatesan , Col. 18, ll. 21-36) .
As to claim 5, Cho, Prasannavenkatesan and Muren teaches the metering system of claim 1, wherein the meter includes a plurality of housing magnets and the base includes a plurality of base magnets, respective ones of the housing magnets align with respective ones of the base magnets, the housing magnets to repel the base magnets to cause the meter to levitate relative to the base (Prasannavenkatesan, Fig. 4A, label 215 A and 215B).  
As to claim 6, Cho, Prasannavenkatesan and Muren teaches the metering system of claim 5, wherein the meter and the base form a gap therebetween when the meter levitates relative to the base (Prasannavenkatesan, Fig. 4A).  
As to claim 7, Cho, Prasannavenkatesan and Muren teaches the metering system of claim 6, wherein the gap between the meter and the base provides an insulator to dampen vibrations imparted to the base to prevent the microphone from sensing noise generated from the vibrations (Muren ¶0017, ¶0029, ¶0040, damping material to prevent vibrations).   
As to claim 8, Cho, Prasannavenkatesan and Muren teaches the metering system of claim 1, wherein the meter including an upper housing and a lower housing, the lower housing having a plurality of lower housing side walls, the lower housing side walls each taper towards a longitudinal axis of the housing, the meter including a first lower housing side wall, a second lower housing side wall, a third lower housing side wall, a fourth lower housing side wall, and a lower housing bottom wall (Prasannavenkatesan, Fig. 7a-c).
As to claim 9, Cho, Prasannavenkatesan and Muren teaches the metering system of claim 8, wherein the base includes a plurality of base inner side walls defining the cavity, the inner side walls includes a first base inner side wall, a second base inner side wall, a third base inner side wall, a fourth base inner side wall, and a base inner bottom wall, wherein the first base inner side wall is oriented toward the first lower housing side wall, the second base inner side wall is oriented toward the second lower housing side wall, the third base inner side wall is oriented toward the third lower housing side wall, the fourth base inner side wall is oriented toward the fourth lower housing side wall, and the base inner bottom wall is oriented toward the lower housing bottom wall (Prasannavenkatesan , Abstract, Fig. 5A, Col. 7, ll. 44-65, a levitating device with a rotating magnet, Col. 3, line 62-Col. 4, line 7).
As to claim 10, Cho, Prasannavenkatesan and Muren teaches the metering system of claim 9, wherein the first base inner side wall is substantially parallel relative to the first lower housing side wall, the second base inner side wall is substantially parallel relative to the second lower housing side wall, the third base inner side wall is substantially parallel relative to the third lower housing side wall, and the fourth base inner side wall is substantially parallel relative to the fourth lower housing side wall, and the base inner bottom wall is substantially parallel relative to the lower housing bottom wall (Prasannavenkatesan, Fig. 7a-c).   
As to claim 11, Cho teaches metering system comprising: a meter defining a housing that includes circuitry to perform media monitoring (Col. 10, ll. 19-25); Cho does not teach a microphone within the housing of the meter to receive audio from a media device; a base separate from the meter and defining a cavity; a plurality of housing magnets carried by the meter; and a plurality of base magnets carried by the base and oriented toward the cavity, the housing magnets of the meter to align with corresponding base magnets of the base when the meter is located in the cavity of the base, the   base magnets to repel the housing magnets, the plurality of housing magnets to cause the housing to levitate relative to the base to form an air gap therebetween, the base and the meter structured to restrict rotation of the meter relative to the base when the meter is levitated relative to the base, the meter being capable of instantaneous removal from the base. Prasannavenkatesan teaches  a microphone within the housing of the meter to receive audio from a media device; a base separate from the meter and defining a cavity; a plurality of housing magnets carried by the meter; and a plurality of base magnets carried by the base and oriented toward the cavity, the housing magnets of the meter to align with corresponding base magnets of the base when the meter is located in the cavity of the base, the   base magnets to repel the housing magnets, the plurality of housing magnets to cause the housing to levitate relative to the base to form an air gap therebetween, the base and the meter structured to restrict rotation of the meter relative to the base when the meter is levitated relative to the base, the meter being capable of instantaneous removal from the base (Abstract, Fig. 5A, Col. 7, ll. 44-65, a levitating device with a rotating magnet, Col. 3, line 62-Col. 4, line 7). In view of the teachings of Prasannavenkatesan, it would have been obvious before the effective filing date of the invention to modify the teachings of Cho.  The suggestion/motivation would be a device for magnetically levitating an object to better position the device.
 As to claim 12, Cho and Prasannavenkatesan teaches the metering system of claim 11, wherein the housing magnets are positioned about a perimeter of the housing, and wherein the base magnets are positioned about a perimeter of the base(Prasannavenkatesan, Fig. 7C, the housing of the object lands exactly on the magnet on the base).   
As to claim 13, Cho and Prasannavenkatesan teaches the metering system of claim 11, wherein the housing includes a lower housing portion and an upper housing portion, the lower housing portion having a convex shape defined by a plurality of housing walls (Prasannavenkatesan, Fig. 7c).
As to claim 14, Cho and Prasannavenkatesan teaches the metering system of claim 13, wherein the lower housing portion includes at least one of a first housing wall, a second housing wall, a third housing wall, and a fourth housing wall, the first housing wall is oriented opposite the second housing wall, the third housing wall is oriented opposite the fourth housing wall, and wherein the first housing wall includes a first housing magnet and a second housing magnet, the second housing wall includes a third housing magnet and a fourth housing magnet, the third housing wall includes a fifth housing magnet and the fourth housing wall includes a sixth housing magnet (Prasannavenkatesan, 7a-c, the magnets in the device attach to the levitating object).
As to claim 15,  Cho and Prasannavenkatesan teaches the metering system of claim 14, wherein the base includes a plurality of inner base walls that define the cavity, the cavity having a concave shape, the inner base walls including at least a first base wall, a second base wall, a third base wall and a fourth base wall, the first base wall is oriented opposite the second base wall, and the third base wall is oriented opposite the fourth base wall, and wherein the first base wall includes a first base magnet and a second base magnet, the second base wall includes a third base magnet and a fourth base magnet, the third base wall includes a fifth base magnet, and fourth base wall includes a sixth base magnet (Prasannavenkatesan, 7a-c, the magnets in the device attach to the levitating object).
As to claim 16, Cho and Prasannavenkatesan teaches the metering system of claim 15, wherein when the meter is coupled to the base, the first housing wall is oriented toward the first base wall, the second housing wall is oriented toward the second base wall, the third housing wall is oriented toward the third base wall, and the fourth housing lower is oriented toward the fourth base wall (Prasannavenkatesan, Fig. 3, 5, step 110, producing magnetic field).
As to claim 17, see the rejection of claim 1.
As to claim 18, see the rejection of claim 5.
 As to claim 19, Cho and Prasannavenkatesan teaches the metering system of claim 17, wherein the meter is structured to decouple from the base in response to a lifting forces applied to the meter in a direction away from the base (Prasannavenkatesan, Fig. 4A).  
As to claim 20, Cho and Prasannavenkatesan teaches the metering system of claim 17, wherein the meter and the base form a gap therebetween when the projection is received by the base and the meter levitates relative to the base  (Prasannavenkatesan, Fig. 4A).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        

/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421